
      
        DEPARTMENT OF HEALTH AND HUMAN SERVICES
        Centers for Medicare & Medicaid Services
        42 CFR Parts 409, 414, 424, and 484
        [CMS-1730-P]
        RIN 0938-AU-06
        Medicare and Medicaid Programs; CY 2021 Home Health Prospective Payment System Rate Update; Home Health Quality Reporting Requirements; and Home Infusion Therapy Services Requirements
        Correction
        In proposed rule document 2020-13792 beginning on page 39408 in the issue of Tuesday, June 30, 2020, make the following correction:
        On page 39408, in the first column, in the DATES section, “August 31, 2020” should read “August 24, 2020”.
        
      
      [FR Doc. C1-2020-13792 Filed 7-17-20; 8:45 am]
      BILLING CODE 1301-00-D
    
  